                                                                             U.S.C;s;: .•. , ,:-•~;n
                                                                            OlSTi<ICT - . ':::;_; >::i.11
                            UNITED STATES DISTRICT COURT
                                      FOR THE                               21i, NOV 20 l'H I: 35
                                DISTRICT OF VERMONT
                                                                                      CLEF:K
SUZANNED.,                                           )                      BY_     {fiyv
                                                     )                        D~i-'UTY C!.EPK
               Plaintiff,                            )
                                                     )
       V.                                            )              Case No. 2: 17-cv-00249
                                                     )
NANCY A. BERRYHILL,                                  )
Acting Commissioner of                               )
Social Security,                                     )
                                                     )
               Defendant.                            )

    OPINION AND ORDER DENYING PLAINTIFF'S MOTION FOR AN ORDER
     REVERSING THE COMMISSIONER'S DECISION AND GRANTING THE
                 COMMISSIONER'S MOTION TO AFFIRM
                            (Docs. 6 & 7)
       Plaintiff Suzanne Dodge is a claimant for Disability Insurance Benefits ("DIB")
benefits under the Social Security Act ("SSA"). She brings this action pursuant to 42
U.S.C. § 405(g) and moves to reverse the decision of the Social Security Commissioner
(the "Commissioner") that she is not disabled. 1 The Commissioner moves to affirm. The
court took the pending motions under advisement on August 3, 2018.
       Plaintiff asserts that Administrative Law Judge ("ALJ") Dory Sutker's finding that
she is able to function in a typical office environment is not supported by substantial
evidence on two grounds: (1) the ALJ erred in considering the medical opinions of
Steven Golub, M.D., as substantial evidence of the severity of Plaintiff's condition; and


1
 Disability is defined as the inability "to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not less than 12
months[.]" 42 U.S.C. §§ 423(d)(l)(A), 1382c(a)(3)(A). A claimant's "physical or mental
impairment or impairments" must be "of such severity" that the claimant is not only unable to do
any previous work but cannot, considering the claimant's "age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national economy." 42
U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
(2) the ALJ failed to provide good reasons for the weight assigned to the opinions of
Plaintiffs treating physicians, Tina D' Amato, D.O. and Raymond Psonak, D.O. Plaintiff
asks the court to find her disabled and remand for the calculation of benefits. The
Commissioner contends that Plaintiff was found not to be disabled with regard to an
earlier period closer in time to her environmental exposure and is not disabled for this
later time period as well.
       Plaintiff is represented by Craig A. Jarvis, Esq. The Commissioner is represented
by Special Assistant United States Attorney Catharine L. Zurbrugg.
I.     Procedural History.
       On February 19, 2015, Plaintiff filed an application for DIB, alleging a disability
onset date of September 28, 2010. 2 Her application was denied initially on June 3, 2015
and upon reconsideration on September 24, 2015. Plaintiff filed a timely written request
for a hearing. On March 21, 201 7, ALJ Sutker presided over Plaintiffs hearing from
Manchester, New Hampshire. Plaintiff appeared in Burlington, Vermont and testified via
video. Dr. Golub, an impartial medical expert, and Vocational Expert ("VE") James T.
Parker also appeared and testified. At the hearing, Plaintiff amended her disability onset
date to June 29, 2013 due to the decision of an ALJ in a previous claim, which
adjudicated the period ending June 28, 2013.
       On June 1, 201 7, ALJ Sutker issued a written decision finding Plaintiff not
disabled. Thereafter, Plaintiff sought review of ALJ Sutker's decision by the Social
Security Administration's Office of Disability Adjudication and Review Appeals
Council, which denied her request for review on October 10, 2017. ALJ Sutker's
determination thus stands as the Commissioner's final decision.




2
 Plaintiff also filed a prior application for DIB in May 2011, alleging a disability onset of July
24, 2010. That application was denied in a decision issued on June 28, 2013 which Plaintiff did
not appeal.


                                                 2
II.    Factual Background.
       Plaintiff was born on March 31, 1972. She has a bachelor's degree in biology and
has worked as a biological technician and biologist. She currently runs a small coffee
roasting business at her home to which she typically devotes two hours a week.
       Because Plaintiff does not challenge the ALJ' s conclusions regarding her
degenerative joint disease (knee), her adjustment disorder, and her Attention Deficit
Hyperactivity Disorder ("ADHD"), the court does not address at length those
impairments and their impact on Plaintiffs residual functional capacity ("RFC"). At
issue in this appeal is solely the ALJ's determination that Plaintiffs Multiple Chemical
Sensitivities ("MCS") do not render her disabled. Although some of the evidence of this
condition predates the relevant period, it provides a useful context for analyzing
Plaintiffs claims.
       A.     Plaintiff's Medical History.
       In April 2009, Plaintiff began working for an environmental consulting firm as a
field researcher studying the impact of wind turbines on bats and birds. In June 2009, she
developed flu-like symptoms after walking through farmland in the course of her
employment. On July 28, 2009, Michael Lax, M.D., M.P.H., evaluated Plaintiff for the
New York Workers' Compensation Board, finding that Plaintiff reported her symptoms
had worsened and she "experienced some nose burning, fatigue, and weakness" when she
inhaled "a pesticide or herbicide that was directly sprayed in her car" by a farmer treating
his field. Id. After Plaintiff "suffered another direct inhalation of visible
pesticide/herbicide [she] noticed [an] increase in her symptoms including loss of
coordination, memory loss, muscle twitching, dizziness, confusion, nausea, and
irritability." Id. When her symptoms first arose, Plaintiff visited the emergency room
several times. Although she was not admitted to the hospital, she asserted she was
"bedridden" for approximately a month. (AR 104.)
       Plaintiff stopped work on July 10, 2009 and reported that her symptoms began to
significantly improve. She no longer had nausea or dizziness; her muscle twitching was
almost completely resolved; her muscle weakness was improving; she was not as


                                              3
fatigued; and her central nervous system functioning was greatly improved. Dr. Lax
diagnosed Plaintiff with pesticide overexposure. On October 9, 2009, he wrote to
Plaintiff to provide information about specific herbicides that might have triggered her
symptoms. His opinion that Plaintiff had been exposed to pesticides remained unchanged
and he stated that the only treatment was the elimination of pesticide exposure.
       On February 17, 2010, Plaintiff returned to Dr. Lax and described symptoms of
fatigue, disorientation, nausea, increased heart rate, and flu-like symptoms. She reported
feeling "dragged down and ill" (AR 445) as well as experiencing headaches and burning
eyes when she was around her propane stove and new furnace. Dr. Lax noted that
Plaintiff reported "similar symptoms when she goes into Home Depot or goes to the
hunting and fishing show. Her symptoms persist for [twenty to thirty] minutes after she
leaves the exposure area." Id. Dr. Lax diagnosed "[p]esticide over[-]exposure" and
MCS. Id.
       In April 20 I 0, Dr. Lax noted that Plaintiff continued to experience significant
symptoms, although she had returned to work in March and had some improvement in
her MCS. On July 6, 2010, he recorded that Plaintiff was working at home because she
was unable to tolerate being in other settings such as hotel rooms.
       On September 22, 2010, Plaintiff told Dr. Lax that she had recently been
diagnosed with adrenal insufficiency, had been prescribed prednisone for ten to fourteen
days, and had "lost some of her fatigue and tiredness." (AR 447.) At the time, Plaintiff
was not working. She advised that exposure to fumes from kerosene, diesel, propane, or
perfume exacerbated her symptoms, and that exposure to cleaners caused her an instant
headache, lightheadedness, and tiredness. She also experienced postnasal drainage,
problems with memory and concentration, confusion, hoarseness, and tightness in her
chest. She felt aching in her joints, which radiated to her muscles and mostly occurred
when she was tired or cold. Following a telephone consultation in December 2010, Dr.
Lax wrote:
       She has a lot of fatigue. She wakes up tired, but her energy level increases
       by around noon. She was taking prednisone for [two and a half] months,


                                              4
      but is now off of it. She becomes symptomatic with exposures such as
      getting headaches when she is exposed to burning candles. She also gets
      headaches[ s] with pressure in the head and sinuses and generally feel[ s]
      sick when she is around [] exhaust fumes. She gets body aches, tiredness,
      and irritability when she goes into the grocery store. She generally avoids
      exposures by grocery shopping only once a week and she goes only to one
      store at a time. When she has an exposure, her symptoms may last for a
      day or two. She did get an air purifier for her vehicles. She is unable to
      drink coffee or alcohol because it causes muscle aches and tiredness. She
      feels as though she has the flu and she also has tremors[.]
(AR 448.)
      In February 2011, Dr. Lax conducted a telephone interview with Plaintiff for
which he recorded the following:
      [Plaintiff] had a Workers' Compensation hearing and had to drive for
      [eleven] hours. She developed a lot of fatigue and had to lie down a lot.
      She also had chest tightness, headache, lost her voice, head congestion,
      tremors of the hand and arm, and trouble with word finding,
      communicating and irritability. She is still recovering from the drive. She
      continues to have many of these symptoms on a regular basis. If she is not
      exposed, she feels pretty good. She limits her activities. She only goes to
      the grocery store once a week for [twenty to thirty] minutes. She tries to do
      outdoor activities and walks a couple of miles per day. She does not go
      downtown or into any big stores.
(AR 449.) Dr. Lax conducted another phone consultation with Plaintiff on May 10, 2011
in which they discussed Plaintiff's MCS symptoms.
      At an August 30, 2011 appointment with Dr. Lax, Plaintiff reported that she had
been "quite careful about where she goes and what she has potentially been exposed
to[.]" (AR 452.) Dr. Lax noted that, as a result, Plaintiff's MCS-related symptoms had
decreased in frequency, but there had been occasions when she had been unexpectedly
exposed and her symptoms had reoccurred.
       On December 12, 2011, Plaintiff reported to Dr. Lax that she was doing relatively
well as she was spending "almost all" of her time at home, with the exception of
occasional trips to the store. (AR 451.) However, Plaintiff noted that the oil furnace in
her rental house had been turned on and the odor of the furnace caused her headaches,
burning eyes, and an itchy throat.


                                             5
       In addition to Dr. Lax, Plaintiff began seeing Raymond Psonak, D.O., for
treatment of her MCS from November 2010 to May 2011. At an initial visit on
November 4, 2010, Dr. Psonak noted that Plaintiff reported she had "developed
sensitivities to many various chemicals including but not limited to chlorine, gasoline and
diesel exhaust, ammonia, fragrances from soaps, insect sprays, paints, hair sprays, and
tobacco smoke." (AR 782.) On December 28, 2010, Plaintiff discussed her continued
reactions to certain chemicals with Dr. Psonak, and he recommended the use of Vitamin
C and tri-salts to treat "acute reactions." (AR 788.) In March 2011, Plaintiff informed
Dr. Psonak that she had acquired a Labrador puppy and was walking twice a day, and he
recommended she try tri-salts or baking soda to treat reactions to chemicals. 3 Plaintiff
returned to Dr. Psonak in May 2011 and stated that her fatigue had improved somewhat,
but she had recently suffered a chemical reaction to an unspecified substance. She was
pregnant with a due date of October 27, 2011 and advised that her recent blood cortisol
tests were normal, she was walking approximately two miles per day, and was planning
to volunteer for a conservation/research project off the coast of Maine.
        On June 7, 2011, Dr. Psonak wrote a letter in which he noted that he had treated
Plaintiff since November 2010 for medical conditions resulting from her exposure to
herbicides or insecticides in the summer of 2009. These conditions included: adrenal
insufficiency; fatigue; an endocrine system disorder; aluminum toxicity; and sensitivities
to various chemicals such as fragrances, chlorine, tobacco smoke, ammonia, exhaust
fumes, and numerous other volatile organic compounds. He stated:
        If I were to put a percentage on her disability, it would vary from 20% to
        90%. If she is in a clean environment such as her home where she is able to
        control exposures, she most likely could function up to 90%. However, in a
        normal workplace environment which has unpredictable exposures from
        such items as cleaning fluids, dust and molds from air circulation,
        fragrances from products used by other people, new furniture and

3
  Dr. Psonak's treatment notes appear to document that Plaintiff had an appointment on March 10, 2010.
(AR 787). However, Dr. Psonak later wrote that he began treating Plaintiff in November 2010.
Additionally, the notes for the March 10, 2010 appointment reference the fact that Plaintiff was pregnant,
which occurred in 2011. It therefore appears that this appointment was on March 10, 2011, and the
treatment notes contain a typographical error.


                                                    6
      carpeting[,] outgas[,] etc. she may only be able to function at 20%, or
      worse. For example, a cigarette smoker who has smoked a few hours ago
      can still outgas tobacco products which can make her sick for 2-3 days[.]
(AR 781.)
      On May 16, 2012, Dr. Psonak reiterated in a letter that Plaintiff suffered from
MCS and several other conditions as a result of her exposure to herbicides or pesticides
during the summer of 2009. He explained:
      MCS is a chronic condition in which compounding exposures increase the
      severity of the reaction, causing chronic inflammation of various body
      systems. Disabling inflammation occurs in the following systems for
      [Plaintiff]: Respiratory, Nervous, Circulatory, Endocrine, Digestive and
      Immune. Exposures also cause physical symptoms such as loss of
      coordination and balance, muscle tremors, blurred vision, dizziness, and
      nausea. Finding a suitable work environment has been extremely difficult
      for [Plaintiff] due to unavoidable exposures during everyday activities such
      as grocery shopping, [Volatile Organic Compound] off-gassing from
      standard office furniture, common office equipment such as printer/copiers,
      cleaning supplies, perfumes, etc. make most work settings highly
      inflammatory and potentially damaging to her health. Therefore, to remain
      as un-impacted as possible she must avoid areas with any presence of these
      chemicals.
       It is difficult to put a percentage on her disability because it depends on the
       type of exposure, her recent exposure history that may have heightened her
       sensitivity level and the condition of the various body systems at the time
       of the exposure. In my opinion, [Plaintiff] has an average disability level of
       75 percent.
(AR 431.)
       On May 17, 2012, Plaintiff attended an appointment with endocrinologist Susanne
Trost, M.D., to address her previously diagnosed adrenal insufficiency. Plaintiff reported
feeling "greatly fatigued" over the previous three months, needing one or two naps during
the day to function, and having difficulty exercising. (AR 398.) She stated that she
became pregnant easily and delivered a baby by cesarean section six months prior. She
denied any pain, heart palpitations, changes in hair or skin, or changes in bowel
movements, and noted that she was at her pre-pregnancy weight. A physical examination
yielded normal results. Plaintiff returned to Dr. Trost for a follow-up appointment on



                                              7
August 30, 2012 and reported that her fatigue was "currently ok[ay.]" (AR 401.) She
reported no muscle weakness or dizziness and physical examination results remained
normal. Dr. Trost's treatment notes do not indicate that Plaintiff reported any chemical
exposures in connection with her symptoms.
       In July 2012, Plaintiff presented to Copley Hospital with a right hamstring strain,
where she was treated by Vincent J. Faraci, Certified Athletic Trainer, who noted that
Plaintiff had a history of two right knee injuries, in 1996 and 2000 respectively, both of
which resulted in surgeries. Plaintiff reported experiencing pain in her right knee and a
pinching sensation when walking. A physical examination revealed a normal gait. Mr.
Faraci opined that Plaintiff"has symptoms of mild right knee medial compartment
degenerative joint disease. She also displays right patellofemoral syndrome with left
[sacroiliac] joint dysfunction and subluxation." (AR 480.)
       From August 2013 through 2015, Plaintiff was treated by Tina D'Amato, D.O., for
MCS. At an August 28, 2013 appointment, Plaintiff reported that she had a reaction
when she entered an old warehouse where her husband worked and "immediately got
congested and felt yucky." (AR 411.) She and her family then attended a fair, and she
described feeling flushed, dizzy, and nauseated. Plaintiff wondered whether the heat and
her menstrual cycle may have played a role in causing her symptoms. A physical and
psychiatric examination revealed normal results. In a November 2013 appointment with
Dr. D'Amato, Plaintiff reported that "[t]ri[-]salts worked well for her and that she also
used grapefruit seed extract" to treat her MCS. (AR 409.) She traveled to a family
wedding without major issues and took tri-salts as soon as she realized she had an
unspecified chemical exposure. She reported experiencing some symptoms while in San
Francisco but believed this was primarily attributable to smog. Physical and psychiatric
examination results remained normal.
       Plaintiff saw Dr. D'Amato again on July 14, 2014 to receive follow-up care for her
MCS and to discuss fertility issues. Plaintiff reported that her MCS was under control
because she was not frequently leaving her house. When she did have exposures, they
were generally minimal and she used tri-salts to help limit her reactions. Her physical


                                              8
examination was normal. At an October 28, 2014 appointment, Dr. D'Amato noted that
Plaintiff was "doing well" and that her house was the safest place for her to be. (AR
405.) Plaintiff went to the grocery store once per week, was taking an adrenal support
formula, and used tri-salts if she had a chemical exposure. Physical and psychiatric
examinations were normal. Dr. D' Amato stated:
       [Plaintiff] is doing well with her MCS and is not having any big exposures
       and is still able to get out of her house[.] [I] agree with her reapplying for
       disability as it is quite difficult for persons with MCS to work outside their
       homes because of the increased risks of chemical exposure and then the
       resulting absences during recovery from exposures that can be difficult for
       employers to understand.
(AR 406.)
       On January 27, 2015, Dr. D'Amato noted that use of a nasal spray made Plaintiff
irritable, groggy, and unwell, but that she felt better once she stopped using it. Plaintiff
avoided chemical triggers as much as she could, but she did not isolate herself. She
reported that she "had to leave story time at the library due to another mother's perfume."
(AR 479.) She took tri-salts as needed and was not experiencing exposures every day,
leading to much shorter reactions. Her physical and psychiatric examinations were
normal.
       In March 2015, Gabriel Archdeacon, Naturopathic Doctor, wrote a letter stating
that in recent years, Plaintiffs health had "seemed pretty manageable." (AR 517.)
Although Plaintiff complained of fatigue, she did not attribute it to chemical exposure or
complain of symptoms related to chemical exposure. In his letter, Mr. Archdeacon stated
that he was not aware of any impairments that would limit Plaintiffs ability to perform
activities related to work at that time. Plaintiff had subsequent appointments with Mr.
Archdeacon in May, June, July, and October 2015, and in May 2016. 4




4
 In her decision, ALJ Sutker noted that Mr. Archdeacon "is not an acceptable medical source."
Her further statement that Mr. Archdeacon's March 17, 2015 letter was written "well after
[Plaintiffs] date last insured" (AR 24) is incorrect as Plaintiffs last date insured was June 30,
2015.


                                                 9
       On December 22, 2015, Dr. D'Amato completed a "Chemical Sensitivity Residual
Functional Capacity Questionnaire[.]" (AR 642.) She stated that she started treating
Plaintiff on August 28, 2013 and saw her approximately twice per year. She reported that
although there were no laboratory results or pulmonary function tests to show MCS,
clinical findings including flushed skin, mild distress, nausea, dizziness, difficulty finding
words, and balance difficulties supported an MCS diagnosis. Dr. D' Amato noted that
Plaintiffs symptoms also included muscle weakness, fatigue, diarrhea, memory loss,
confusion, muscle twitching, loss of coordination, nausea, irritability, and nasal irritation,
and that Plaintiff first began to experience these symptoms in June 2009.
       Dr. D' Amato indicated that Plaintiff suffered from attacks due to chemical
sensitivity whenever she was exposed to a chemical trigger, and that those reactions
lasted from several hours up to several days. She reported that Plaintiffs reactions varied
based on the type and length of exposure, opining that:
       A short exposure or exposure to a chemical in a well[-]ventilated area may
       result only in nasal irritation, flushing, fatigue, and nausea. A more
       extensive exposure, either through time of exposure or volume of chemical,
       could result in flu-like symptoms (diarrhea, muscle aches, and
       nausea/vomiting), fatigue, memory loss, confusion, dizziness, muscle
       twitching, loss of coordination and irritability.
(AR 646.) She opined that Plaintiff would not be able to work during an MCS attack, but
that Plaintiff could avoid attacks by avoiding chemical triggers. Dr. D' Amato indicated
that Plaintiff should avoid all exposure to cigarette smoke, perfumes, soldering fluxes,
cleaning solvents, fumes, odors, gases, and chemicals, and that she should avoid
concentrated exposure to dust. She stated that Plaintiff could not work in an office or
school, retail store, factory, warehouse, restaurant, grocery store, outdoors, or on a
construction site "without accommodations being made for chemical sensitivity[.]" (AR
643 .) Plaintiffs prognosis was good if she could avoid all or most chemical triggers but
poor if she was continually exposed. Dr. D' Amato asserted that Plaintiff would miss four
or more days of work per month in a "common" workplace. (AR 644.)




                                              10
       Plaintiff was seen by Nurse Practitioner Angela Winchell on August 31, 2016 for
complaints of fatigue that began a week earlier with the onset of her menstrual period.
Plaintiff did not report any recent chemical exposures during this appointment. On
September 30, 2016, Plaintiff reported to Physician's Assistant ("PA") Monique Karthaus
that she had experienced fatigue and arthralgia5 over the past five days. Her symptoms
were allegedly worse at night. She did not state she had been exposed to chemicals.
Plaintiff also complained of joint swelling on her left fourth finger although a physical
examination showed no edema and yielded a full range of motion. The remainder of
Plaintiffs physical examination results were normal.
       At an October 14, 2016 appointment with Stephanie Wawrzyniak, N.D., Plaintiff
complained of skin tingling and aches on her left side. Plaintiff noted that her primary
care provider thought that she might be peri-menopausal. She did not report any recent
chemical exposures.
       B.     State Consultants' Assessments.
       On July 28, 2011, Plaintiff met with Robert Hayes, D.O., for a physical
assessment. He opined Plaintiff had environmental limitations and that "due to multiple
chemical sensitivities [Plaintiff] should avoid known allergens." (AR 128.) On
December 13, 2011, state consultant Carl Runge, M.D., adopted Dr. Hayes's assessment
that Plaintiff should avoid known allergens.
       On April 16, 2015, Joanne P. Hayden, Licensed Psychologist-Master, performed a
consultative examination of Plaintiff. During the examination, Plaintiff reported that she
had been diagnosed with ADHD in college. She described various trials of
antidepressants with no benefits and noted that she took Adderall until 2010 when she
"could no longer tolerate it." (AR 519.) With regard to her activities of daily living,
Plaintiff stated that she grocery shopped on Monday mornings when there were fewer
people and less likelihood of exposure, and she completed her shopping within thirty
minutes. She dropped her son off at daycare on Tuesdays and Thursdays when she was

5
 Arthralgia is "[p Jain in a joint." Arthralgia, Stedman' s Medical Dictionary 159 (28th ed.
2006).


                                                11
able to do so. She could drive a car if she closed the air vents, but could cook only a
limited variety of meals due to her need to avoid exhaust from her stove. She was
restricted from public group events and tended to do better in nature.
       Ms. Hayden conducted a mental status examination, noting that Plaintiff was well-
groomed, articulate, and reserved. Plaintiffs primary complaint was poor concentration,
but Ms. Hayden found that she was alert, attentive, and on task during the mini-mental
status examination for which she achieved a perfect score. Ms. Hayden's "diagnostic
impressions" of Plaintiff included "ADHD," "adjustment disorder," and "occupational
problems." (AR 521.)
       Ms. Hayden concluded that Plaintiff exhibited little to no cognitive impairment
and she did not meet the diagnostic criteria for a primary mental health diagnosis. She
observed that Plaintiff "seem[ed] to have legitimate stressors including the higher costs of
alternative care and treatment and no longer earning her own salary." Id.
       C.     Testimony at the March 21, 2017 Hearing Before ALJ Sutker.
       At the March 21, 2017 hearing before ALJ Sutker, Plaintiff testified that in 2009,
she was exposed to pesticide spray while working as a biologist conducting post-
construction wind farm surveys. She stated that she immediately experienced a headache
and that two day later she was "bedridden for a month with severe tremors and
headaches[.]" (AR 96.) Although she "had several [emergency room] visits" during that
period, Plaintiff was not admitted to the hospital. (AR 104-05.) She returned to work in
the fall of 2009, but her health worsened and her symptoms prevented her from
performing her job duties. She stated that she has continued to experience the following
physical symptoms since 2009: headaches, vertigo, dizziness, mucus production, tremors,
heart palpitations, muscle weakness, digestive issues, vision issues, and severe tiredness.
Her mental symptoms included "[m]ental fogginess[,]" difficulty word-finding, and
difficulty "putting together full thoughts." (AR 95, 97.) She noted that her symptoms
"come[] and go" depending on her exposure to chemicals. (AR 97 .)
       Plaintiff testified that she lives with her husband and their five-year-old son. She
has a valid driver's license and is able to drive without restrictions. She drives her son to


                                              12
school almost every day, attends doctor's appointments, and tries to go to the grocery
store once per week at times when the store is less likely to be busy. She can socialize on
occasion outdoors and pick up her son from playdates, but cannot go inside other
people's homes. Plaintiff stated that she could not work outside her home, but described
the small coffee-roasting business she had conducted out of her home for the previous
two years. She described experiencing severe chemical reactions outside of her home
which forced her to stay in bed for several days to a week. She stated that she could not
work in an office environment because she would be in contact with people who used
shampoo, perfume, and cologne, as well as the odors associated with carpets, paint,
computers, printers, and copy machines. Plaintiff noted that she initially received
treatment from Dr. Lax for MCS, and then switched to Dr. D' Amato. Plaintiff explained
that the primary treatment for her condition was avoiding exposure to petroleum, burning
candles, deodorizers, and off-gassing from paint, carpets, plastics, computers, or printers.
       On her "very best day[s]," Plaintiff testified that she is able to take her son to
school, take the dogs out for a walk, rest, make lunch, attend a doctor's appointment, and
pick her son up from school. (AR I 03 .) Even then, she must rest for about four hours
during the day. On a bad day, her husband must do everything because she spends most
of her day in bed. She estimated that she has two to three "really good" days per month
and three to four "worst" days. Id. She explained that the longer she goes without an
exposure, the better she feels, but that the symptoms are never completely gone. If she
never left her house, she thought that all days would be at an average to best level.
       Medical expert Steven Golub, M.D., who is Board-certified in Internal Medicine,
also testified at the hearing. He had never examined or treated Plaintiff, but rendered
opinions based upon his assessment of her medical record. Dr. Golub opined that
Plaintiff had medically determinable impairments ofMCS, degenerative disc disease in
her knee, and hypothyroidism, but that her impairments did not meet or equal a Listing.
He found that Plaintiff had limitations of lifting ten pounds frequently and fifteen pounds
occasionally and could stand or walk for three to four hours with no significant
restrictions with regard to sitting. She could not climb ladders or scaffolding; could


                                              13
occasionally kneel and crawl; should not work around unprotected heights; and should
avoid extreme cold or heat, as well as fumes and pulmonary irritants. Based on the
record, Dr. Golub disagreed with Dr. D' Amato's assessment that claimant would miss
more than four days of work per month due to chemical sensitivity.
       ALJ Sutker asked Dr. Golub several questions regarding the types of fumes or
irritants to which Plaintiff should limit exposure:
       Q.    And can you get more specific than that? When you say avoid
       fumes, I mean totally?
       A.      Well, it's hard to say, Your Honor, because I don't think it's really
       very well known as to what her specific sensitivity is caused by. I know
       it's an herbicide, but I don't think it was really pinned down specifically, so
       I'd have to say anything having to do with outdoor herbicidal treatment,
       anything that was being spread on the ground she should need to avoid.
       Q.    All right. I'm just trying to get some sense of, you know-you
       know, clearly, she's not living in a total bubble, so-
       A.     Right. I don't-well, let me put it this way, Your Honor. If a
       gardener is tending to her--outside of her home, and they were going to be
       spreading stuff on the floor to kill insects or fertilize, I think that should be
       avoided, but in an indoor-indoors, I don't think it would be much of an
       issue.
       Q.     All right. ... Dr. D' Amato indicates no restrictions with regard to
       exposure to temperature extremes, high humidity or wetness, but would
       have to totally avoid cigarette smoke, perfumes, soldering fluxes, solvents,
       cleaners, fumes, odors, gases, not dust, chemicals. So, tell me why your
       opinion differs ... from that. 6
       A.      Well, honestly, I didn't consider solders and things of that nature. I
       mean cigarette smoke, as far as I know, is unrelated to herbicidal exposure,
       but you know, anyone with this history that's exposed to something in the
       air that's not commonly-if she's not commonly exposed to it can cause a
       reaction. It's just-there's no way for me to know specifically what that
       might be. I mean that sounds like a pretty exclusive list, so I certainly
       couldn't argue with it.




6
 The hearing transcript attributes this statement to Dr. Golub, but its content suggests that the
speaker was actually the ALJ.


                                                 14
      Q.    All right. ... Dr. D' Amato opines that the Claimant would miss
      more than four days of work a month due to chemical sensitivity. Would
      you agree with that or not based upon the record?
      A.      Based upon the record, I have no reason to go along with that, at
      least the more recent records.
(AR 109-11.) Plaintiff's attorney then asked Dr. Golub the following questions:
      Q.      Doctor, how familiar are you with multiple chemical sensitivity?
      A.      I really don't have a lot of experience with that at all.
      Q.     Okay .... Are you familiar with Dr. Mark Cullen's 1987 definition
      of the disease?
      A.      Not specifically.
      Q.      Okay. Have you read any literature about the disease?
      A.      No.
      Q.      How frequently have you treated patients with the disease?
      A.      I have never treated anyone with this specific exposure.
(AR 112.)
       VE James Parker also testified at the hearing. ALJ Sutker asked him to opine as to
whether three hypothetical individuals would be able to perform any of Plaintiff's past
work. The first hypothetical individual could occasionally lift and carry up to fifteen
pounds and frequently lift and carry up to ten pounds; could stand and walk a total of four
hours out of an eight-hour day, and sit without limitations; could not climb ladders, ropes,
or scaffolds, and could occasionally crawl, kneel and crouch; would have to avoid
unprotected heights and temperature extremes, both hot and cold; and would need an
indoor environment in which she could avoid concentrated exposure to dust, fumes,
odors, gases, and other pulmonary irritants. The VE testified that such an individual
could perform Plaintiff's past work as a biological technician, "just not as it was
performed because that was primarily out of doors, and it involved more standing and
walking, as well as exposure to irritants[.]" (AR 117.) The VE also testified that there
are other substantial gainful activities that such an individual could perform, in positions
such as "information clerk," "procurement clerk," and "receptionist[.]" (AR 117-18.)




                                              15
        The ALJ asked the VE about a second hypothetical individual with all the same
physical restrictions, who would additionally be limited to uncomplicated tasks, defined
as tasks that could be learned in thirty days or less. The second hypothetical individual
could concentrate and focus on tasks for two hours at a time. The VE responded that
such an individual could not perform any of Plaintiff's past work, or anything other than
unskilled work. Examples of available unskilled positions were "inspection table
worker," and "final assembler [of] ... optical goods." (AR 119.) The VE also described
a "production inspecting position[,]" but noted that position would involve exposure to
irritants. Id.
        For the third hypothetical individual, the ALJ described the same physical
limitations as in the first example, with the additional assumption that the individual
would have to avoid cigarette smoke, perfume, soldering fluxes, solvents, cleaners,
fumes, odors, gases, and other chemicals. The VE testified that he "could not identify
any work" available for such an individual. (AR 120.)
III.    ALJ Sutker's June 1, 2017 Decision.
        In order to receive disability benefits under the SSA, a claimant must be disabled
on or before the claimant's date last insured. A five-step, sequential framework
determines whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a
        "residual functional capacity" assessment, whether the claimant can
        perform any of his or her past relevant work despite the impairment; and
        (5) whether there are significant numbers of jobs in the national economy
        that the claimant can perform given the claimant's residual functional
        capacity, age, education, and work experience.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.
§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v)). "The claimant has the general burden of
proving that he or she has a disability within the meaning of the Act, and bears the burden
of proving his or her case at [S]teps [O]ne through [F]our of the sequential five-step



                                              16
framework established in the SSA regulations[.]" Burgess v. Astrue, 537 F .3d 117, 128
(2d Cir. 2008) (internal quotation marks and citation omitted). At Step Five, "the burden
shifts to the Commissioner to show there is other work that the claimant can perform."
McIntyre, 758 F.3d at 150 (internal brackets and quotation marks omitted).
       On June 1, 2017, ALJ Sutker denied Plaintiff's application for benefits, finding
that she was not disabled. In so ruling, she determined that Plaintiff had not engaged in
substantial gainful activity since June 29, 2013. At Step Two, she found that Plaintiff
suffered from the following severe impairments: "multiple chemical sensitivity status
post exposure to pesticides/herbicides, degenerative joint disease knee, adjustment
disorder and [ADHD.]" (AR 18.) At Step Three, ALJ Sutker concluded that none of
Plaintiff's impairments, either independently or collectively, met or exceeded the severity
of a Listing.
       At Step Four, noting that Plaintiff was "diagnosed with multiple chemical
sensitivity status post exposure to pesticides/herbicides, degenerative joint disease
knee, adjustment disorder and ADHD, which result in functional limitations" and
considering "both the objective findings and some of the [Plaintiff's] subjective
complaints," (AR 25) the ALJ determined that Plaintiff had the RFC to:
       occasionally lift and carry up to fifteen pounds and frequently lift and carry
       up to ten pounds. The [Plaintiff] can stand and ... walk a total of four
       hours out of an eight-hour day and sit without limitations. The [Plaintiff]
       could not climb ladders, ropes or scaffolds. She could occasionally crawl,
       kneel and crouch. The individual would have to avoid unprotected heights
       and temperature extremes, both hot and cold. The [Plaintiff] would need an
       indoor environment and would have to avoid concentrated exposure to dust,
       fumes, odors, gases and other pulmonary irritants in the indoor
       environment. The [Plaintiff] would be limited to uncomplicated tasks,
       defined as tasks that typically can be learned in 30 days or less. The
       [Plaintiff] could concentrate, persist at task[ s] and stay on pace for two-
       hour blocks of time throughout the work day, consistent with regularly
       scheduled breaks and lunch.
Id.
       At Step Five, the ALJ concluded that Plaintiff was unable to perform any past
relevant work, but could perform the requirements of representative sedentary, unskilled


                                             17
occupations such as "inspection table worker[,]" "final assembler [of] optical goods[,]"
and "production inspector[.]" (AR 26.) For this reason, ALJ Sutker found that Plaintiff
was not disabled from June 29, 2013 to June 30, 2015, her date last insured.
IV.    Conclusions of Law and Analysis.
       A.     Standard of Review.
       In reviewing the Commissioner's decision, the court "conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner's decision and if the correct legal
standards have been applied." Cichocki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(internal quotation marks omitted) (quoting Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir.
2008)). "Substantial evidence is 'more than a mere scintilla' and 'means such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion."'
Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (quoting Richardson v. Perales, 402
U.S. 389,401 (1971)). "If evidence is susceptible to more than one rational
interpretation, the Commissioner's conclusion must be upheld." McIntyre, 758 F.3d at
149. "It is the function of the Secretary, not the reviewing courts, to resolve evidentiary
conflicts and to appraise the credibility of witnesses, including the claimant." Aponte v.
Sec'y, Dep't ofHealth & Human Servs. of U.S., 728 F.2d 588,591 (2d Cir. 1984)
(internal brackets and quotation marks omitted).
       "Ifthere is substantial evidence to support the [the ALJ's] determination, it must
be upheld." Selian v. Astrue, 708 F.3d 409,417 (2d Cir. 2013) (per curiam). "An ALJ
need not recite every piece of evidence that contributed to the decision, so long as the
record 'permits us to glean the rationale of an ALJ's decision."' Cichocki, 729 F.3d
at 178 n.3 (quoting Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)); see also
Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir. 1983) (noting that an ALJ need not
"reconcile explicitly every conflicting shred of medical testimony"). An ALJ must
consider "all evidence" in the record before making a determination as to whether a
claimant is eligible for benefits. 20 C.F.R. § 416.920(a)(3). Remand is therefore
warranted "when it appears that the ALJ has failed to consider relevant and probative


                                             18
evidence which is available to him." Lopez v. Sec '.Y of Dep 't ofHealth & Human Servs.,
728 F .2d 148, 150-51 (2d Cir. 1984).
       B.     Whether the ALJ Erred in Relying on Dr. Golub's Opinion.
       Plaintiff contends that the ALJ erred in relying upon Dr. Golub' s opinion
regarding the severity of her MCS because it was inconsistent with the opinions of
Plaintiffs treating providers. Plaintiff further points out that Dr. Golub acknowledged
that he did not have experience treating patients with MCS. The Commissioner responds
that the ALJ properly considered Dr. Golub's opinion and relied upon it to determine
Plaintiffs RFC and that Plaintiffs treating physicians similarly lacked expertise with
MCS.
       In deciding to accord "significant weight" to Dr. Golub's opinion, the ALJ
acknowledged that "[g]enerally, the opinion of a non-examining source is entitled to less
weight than the opinion of a treating or examining source." (AR 23.) She further noted
that Dr. Golub, like Plaintiffs treating physicians, had no special expertise related to
MCS but nonetheless found:
       In this case specifically, Dr. Golub is an internal medicine specialist, he has
       an awareness of all of the evidence in the record, and he has an
       understanding of social security disability programs and evidentiary
       requirements. Most importantly, his opinion regarding the claimant's
       functional limitations is highly persuasive because it is well-supported by
       the objective medical evidence already discussed in this decision.
(AR 23-24.) "[T]he opinions ofnonexamining sources [may] override treating sources'
opinions, provided they are supported by evidence in the record." Schisler v. Sullivan, 3
F.3d 563, 568 (2d Cir. 1993).
       Plaintiff asserts that ALJ Sutker' s opinion is internally inconsistent and in conflict
with Dr. Golub's opinion because the ALJ noted that MCS is both "a disputed medical
condition" and a "medically determinable impairment" (AR 24 ). The ALJ' s findings are
not mutually exclusive: at Step Two, she found that Plaintiffs MCS was a severe
medically determinable impairment while acknowledging the controversy surrounding
the diagnosis and the lack of objective evidence supporting it in Plaintiffs case.



                                              19
Although Plaintiff is correct that Dr. Golub was not familiar with Dr. Mark Cullen's
definition ofMCS, there is no evidence that Dr. Cullen's 1987 criteria are authoritative.
       Plaintiff further contends that ALJ Sutker's decision is not supported by
substantial evidence because Dr. Golub had "no apparent knowledge about the medical
condition at issue." (Doc. 6 at 7.) The Commissioner's Program Operations Manual
Systems ("POMS") for "environmental illness[,]" which Plaintiff concedes applies to her
condition, provides that:
       The principal clinical ecology procedure in diagnosing sensitivity to a
       chemical or food is the provocation-neutralization technique, in which the
       patient records symptoms occurring during a I 0-minute period immediately
       following the administration of a test dose of a chemical, food extract, or
       allergen applied either as a sublingual drop or by subcutaneous or
       intracutaneous injection. Symptoms are "neutralized" by injecting or
       applying sublingually a lower dose of the same test substance. The results
       are based solely on the subjective report of symptoms by the patient.
       In claims alleging disability due to environmental illness, it is often difficult
       to identify abnormal signs and laboratory findings which can be associated
       with the alleged symptoms. Therefore, in evaluating claims based on
       environmental illness, all of the claimant's symptoms, signs, and laboratory
       findings must be considered to determine if there is a medically
       determinable impairment and the impact of any impairment on the
       claimant's ability to work. This evaluation should be made on an
       individual case-by-case basis to determine if the impairment prevents
       substantial gainful activity.
POMS DI 24515.064. 7
       In this case, the evidence of Plaintiffs condition consists primarily of self-reported
symptoms as opposed to the results of a controlled diagnostic procedure like the one




7
  Plaintiff also asserts that Dr. Golub's opinion that she should avoid "cold, heat, fumes and other
pulmonary irritants that involve outdoor herbicidal treatments" (AR 23) is inconsistent with
POMS 24515.064, which states that "environmental medicine ... ascribes a wide range of
symptoms to exposure to numerous common substances in the environment." While exposure to
a common substance, like herbicide or insecticide, may be associated with symptoms, POMS
does not state that individuals with this condition are sensitive to all potential triggers from any
source as a result of an initial environmental exposure.


                                                20
described in POMS. Although this is not dispositive, the ALJ did not err in finding it
relevant.
       Dr. Golub reviewed Plaintiff's medical records, which indicate Plaintiff sought
treatment relatively infrequently between 2012 and 2016 and that when she began to treat
with Dr. D'Amato, she saw her only approximately twice per year. 8 The medical records
do not contain laboratory findings or clinical observations by Plaintiff's physicians to
support the conclusion that Plaintiff's MCS was disabling. For example, Dr. Trost, an
endocrinologist who treated Plaintiff during the summer of 2012 recorded that Plaintiff
reported no symptoms other than fatigue which had improved by the end of the summer
and did not complain of environmental exposures. See Snell v. Apfel, 177 F.3d 128, 135
(2d Cir. 1999) (holding that Appeals Council gave good reason for finding claimant not
disabled where subjective reports of pain were not supported by medical evidence of
impairment); see also Jones v. Shalala, 900 F. Supp. 663,669 (S.D.N.Y. 1995)
(affirming ALJ's reliance on opinions of consulting physicians that conflicted with
treating physician's opinion because lack of "objective symptoms supporting [claimant's]
subjective complaints of pain" constituted medical evidence to support consultants'
opinions). Similarly, Mr. Archdeacon, although not an acceptable medical source, saw
Plaintiff twice during the relevant time period and four times thereafter and noted no
complaints of environmental triggers or exposures.
       On balance, ALJ Sutker's decision reflects an appropriate analysis of Dr. Golub's
opinion and her determination to accord it significant weight was supported by
substantial evidence in the record and was not legal error. See Banks v. Astrue, 955 F.
Supp. 2d 178, 188 (W.D.N.Y. 2013) ("It is within the province of the ALJ to weigh
conflicting evidence in the record and credit that which is more persuasive and consistent
with the record as a whole.").


8
  Some of the records Plaintiff cites to support her assertion that Dr. Golub' s opinion was
contradicted by medical evidence are from 2010 and 2011. Because it was previously
determined that Plaintiff was not disabled during that time period, those records do not provide
significant support for a finding of disability during the time period at issue here.


                                                21
       C.     Whether the ALJ Failed to Properly Evaluate the Opinions of Treating
              Drs. D' Amato and Psonak.
       Plaintiff argues that ALJ Sutker failed to provide "good reasons" for assigning less
than controlling weight to the opinions of her treating osteopathic physicians, Drs.
D' Amato and Psonak. The Commissioner responds that the ALJ provided ample grounds
for discounting these opinions and weighed them appropriately.
       Under the treating physician rule, the ALJ first must decide "whether the opinion
is entitled to controlling weight." Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). A
treating physician's opinion on the nature and severity of a claimant's condition is
entitled to "controlling weight" if it is "well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in [the] record[.]" 20 C.F.R. § 404.1527(c)(2). "Second, if the ALJ decides the
opinion is not entitled to controlling weight, it must determine how much weight, if any,
to give it." Estrella, 925 F .3d at 95. In so doing, the ALJ must "explicitly consider" the
following non-exclusive factors identified in Burgess, 537 F.3d at 129: "(l) the
frequen[cy], length, nature, and extent of treatment; (2) the amount of medical evidence
supporting the opinion; (3) the consistency of the opinion with the remaining medical
evidence; and (4) whether the physician is a specialist." Estrella, 925 F.3d at 95-96
(alteration in original). "At both steps, the ALJ must give good reasons in its notice of
determination or decision for the weight it gives the treating source's medical opinion."
Id. at 96 (internal brackets and quotation marks omitted).
       "An ALJ's failure to 'explicitly' apply the Burgess factors ... is a procedural
error[,]" id. ( citation omitted), however, "a slavish recitation of each and every
factor ... is unnecessary where the ALJ's reasoning and adherence to the regulation are
clear[.]" Rivera v. Comm 'r ofSoc. Sec., 394 F. Supp. 3d 486, 494 (S.D.N.Y. 2019)
(internal quotation marks and citation omitted); see also Estrella, 925 F .3d at 96 (holding
that where an ALJ fails to sufficiently address the Burgess factors, the court must
determine whether the decision "otherwise provides good reasons" for the weight given
to a treating physician's opinion).


                                              22
              1. Dr. D' Amato.
       In evaluating Dr. D' Amata's medical opinions, ALJ Sutker stated that she had
considered the RFC Questionnaire that Dr. D'Amato completed on December 22, 2015
and had assigned it "lesser weight" because "[a]lthough Dr. D'Amato has treated the
claimant for approximately two years, her opinion is based upon the claimant's self-
report, rather than observations of the treating source and/or objective findings or
objective observations." (AR 25.) 9 ALJ Sutker also noted that Dr. Golub disagreed with
Dr. D' Amata's opinion as to how much work Plaintiff would likely miss due to her MCS.
Plaintiff argues that these are not good reasons to give Dr. D' Amata's opinion less than
controlling weight.
       The SSA regulations provide that "[i]f ... a treating source's medical opinion on
the issue(s) of the nature and severity of your impairment(s) is well-supported by
medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent
with other substantial evidence in your case record, [the SSA] will give it controlling
weight." 20 C.F.R. § 404.1527(c)(2). If a treating physician's opinion is not entitled to
controlling weight, the weight the opinion deserves is determined based on the length,
nature, and extent of the treatment relationship; the frequency of examinations; the
supportability and consistency of the opinion with the record as a whole; the physician's
area of specialty; and other factors that "tend to support or contradict the medical
opinion." Id. at§ 404.1527(c)(2)-(6).
       A treating physician's opinion is entitled to controlling weight only where it is
"well-supported by medically acceptable clinical and laboratory diagnostic techniques[.]"
Estrella, 925 F.3d at 95. Plaintiffs medical records reflect almost exclusively self-




9
 Dr. D'Amato's response to the questionnaire indicates it was based on "clinical findings" but
her treatment notes do not reflect those findings.


                                               23
reported symptoms. 10 Acknowledging that the record lacks objective medical evidence
that her symptoms were disabling, Plaintiff asserts that the ALJ was still bound to accept
Dr. D' Amato's opinion as controlling because "MCS, like fibromyalgia, is a condition
that does not have a lot of objective findings." (Doc. 6 at 9.) This analogy is unavailing.
Although "there are no objective tests which can conclusively confirm" a diagnosis of
fibromyalgia, Green-Younger v. Barnhart, 335 F.3d 99, 108 (2d Cir. 2003), objective
medical evidence supports such a diagnosis where a clinician identifies "at least 11 of the
18 ... tender points" specified by American College ofRheumatology guidelines. Id. at
107. For MCS, POMS outlines a diagnostic procedure that can be used to test for triggers
in a controlled environment. Plaintiffs treating physicians did not use this procedure to
evaluate her condition, nor did they note their objective clinical findings in their
examinations.
       ALJ Sutker further noted that Plaintiff travelled to a family wedding in November
2013 without major issues and to San Francisco as well. She considered Plaintiffs
reports that tri-salts and grapefruit seed extract helped control her symptoms when she
encountered a chemical exposure and that notwithstanding her complaints of poor
concentration, she had a "stellar" performance on the Mini-Mental Health Status
examination and demonstrated virtually no cognitive impairment. (AR 521.)
       Dr. D' Amato's examination notes do not reflect observations of confusion, muscle
twitching, muscle weakness, loss of coordination, tremors, heart palpitations, visual
issues, and nasal irritation, notwithstanding that those symptoms are objectively
verifiable and could be expected to manifest themselves over a two-year period. Dr.
D'Amato's treatment notes instead document normal physical examination results in an


10
  See Johnson v. Comm 'r ofSoc. Sec., 669 F. App'x 580, 581 (2d Cir. 2016) (summary order)
(noting ALJ properly considered that physician's opinion "relied primarily on [claimant's] self-
reported symptoms" in assigning weight); Polynice v. Colvin, 576 F. App'x 28, 31 (2d Cir. 2014)
(summary order) (affirming ALJ's decision not to give controlling weight to treating source's
opinion where "much of' that opinion "was no more than a doctor's recording of [claimant's]
own reports of pain); Lewis v. Colvin, 548 F. App'x 675, 678 (2d Cir. 2013) (summary order)
(affirming ALJ's decision to give less weight to treating physician's opinion that was
inconsistent with his own prior opinions and based on claimant's subjective reports).


                                              24
office environment. Notwithstanding Plaintiff's conclusory assertion that this conflict "is
not a sufficient reason to dismiss Dr. D' Amata's opinion" (Doc. 6 at 9), the ALJ is
entitled to weigh the evidence and determine credibility. See Veino v. Barnhart, 312 F.3d
578, 588 (2d Cir. 2002) (observing that it was "within the province of the ALJ to resolve"
conflict in evidence by crediting consulting physician's opinion and affording little
weight to opinion of treating physician unsupported by objective medical evidence).
              2. Dr. Psonak
       The ALJ considered Dr. Psonak's opinions and offered the following assessment:
       The undersigned is not persuaded by Dr. Psonak's opinion, as it is
       conclusory in nature, fails to give disabling limitations and is an assessment
       of the claimant's ability to engage in basic work[-]like activities, which is
       an opinion reserved to the Commissioner. Accordingly, the undersigned
       does not assign it the controlling weight ordinarily assigned to a treating
       physician's report commenting on the claimant's abilities[.] ...
       Nevertheless, Dr. Psonak's observations and findings are not ignored and
       have been carefully considered in providing insight as to functional ability
       and how they affect the claimant's ability to work[.]
(AR24.)
       Plaintiff argues that Dr. Psonak's opinion is neither conclusory nor reaches issues
reserved for the Commissioner because it addresses only Plaintiff's functional capacity.
Plaintiff further asserts that Dr. Psonak's opinion is consistent with Dr. D' Amata's
assessment of Plaintiff's disability as well as other medical evidence in the record.
       As the Commissioner points out, Dr. Psonak treated Plaintiff at Chelation Medical
Center, LLC from November 2010 through May 2011, prior to Plaintiff's alleged onset
date of June 29, 2013 and during a time period for which Plaintiff has been adjudicated
not disabled. There are no treatment records for Dr. Psonak attributable to the relevant
period. See Claymore v. Astrue, 519 F. App'x 36, 38 (2d Cir. 2013) (finding that ALJ did
not err in weighing opinions of claimant's treating physicians where several proffered
opinions were outside the relevant period).
       The treating physician rule does not require an ALJ to give deference to issues
reserved for the Commissioner's judgment such as whether a claimant is "disabled and



                                              25
cannot work." Snell, 177 F.3d at 133; 20 C.F.R. §§ 404.1527(d)(l), 416.927(d)(l). ALJ
Sutker therefore did not err in according Dr. Psonak's opinion of the degree of Plaintiff's
disability less than controlling weight. See Greek v. Colvin, 802 F.3d 370, 376 (2d Cir.
2015) (affirming district court's finding that treating physician's conclusion of disability
was not entitled to weight because the issue was reserved for the Commissioner); see also
Blackwood v. Comm 'r ofSoc. Sec., 2008 WL 2704352, at *8 (N.D.N.Y. July 2, 2008)
(finding ALJ was not obligated to give controlling weight to treating physicians' opinions
regarding claimant's "degree of disability as the decision whether a claimant is disabled
is reserved to the Commissioner"). In addition, the ALJ properly considered Dr.
Psonak's observations and findings to assess Plaintiff's functional capacity without
accepting his ''post hoc . .. opinion [that Plaintiff had an average disability level of 75
percent] ostensibly based on [those] observations." Monroe v. Comm 'r ofSoc. Sec., 676
F. App'x 5, 9 (2d Cir. 2017) (summary order); see also 20 C.F.R. § 1527(d)(2) (holding
that determination of a claimant's residual functional capacity ''is reserved to the
Commissioner").
       Plaintiff asserts that Dr. Psonak and Dr. D' Amato provided consistent opinions
regarding Plaintiff's ability to function outside her home. Neither of them, however, is a
specialist in MCS, and neither of them referred her to a specialist but rather they both
treated her symptoms with over-the-counter remedies. Against this backdrop, the ALJ
properly found the treating physicians' opinions were not supported by the relevant
medical evidence, provided good reasons for according those opinions less than
controlling weight, and the "substance of the treating physician rule was not traversed."
Estrella, 925 F .3 d at 96 (citation omitted).
       D.      Whether Remand Is Warranted.
       Remand for the calculation of benefits is appropriate in cases where "the records
provided persuasive evidence of total disability that rendered any further proceedings
pointless." Williams v. Apfel, 204 F.3d 48, 50 (2d Cir. 1999); see also Vargas v. Sullivan,
898 F.2d 293,296 (2d Cir. 1990) (remanding for calculation of benefits where there was




                                                 26
an "infinitesimal likelihood that employment of any kind would be available" to
claimant). In this case, the court cannot make that finding.
                                     CONCLUSION
       For the foregoing reasons, Plaintiffs motion for an order reversing the
Commissioner's decision (Doc. 6) is DENIED and the Commissioner's motion to affirm
(Doc. 7) is GRANTED.

SO ORDERED.                                                    o1°"'-
       Dated at Burlington, in the District of Vermont, this ~. day of November, 2019.



                                          Ch: 1stina Reiss, Distnct Judge
                                          United States District Court




                                             27
